Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 06/24/2022.

Claim Interpretation 
3.       It is noted that specific claims continue to use “means for” language and have not been amended to recite specific hardware to perform the claimed operations. Thus, the present claimed arrangement is still interpreted under 35 USC 112(f).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (See Claims 26, 27 and 33) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Examiner’s Statement of Reasons for Allowance
7.       Claims 16-33 are allowed.

8.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 16, the prior art(s) searched, cited and of record neither teaches nor discloses nor renders obvious the claimed limitations of the claimed subject matter of independent claim 16 as follows: 
- a connection to connect the second user interface with the controller and a wireless interface for exchanging data between the second user interface and the controller when the second user interface is not connected with the printer, said controller being programmed to:
* display a different information on at least the first user interface depending on whether the second user interface is connected or not with the printer.”

In the primary prior art record, Blanchard (US PG. Pub. 2006/0242030 A1) teaches in Sect. [0031]-[0032], Computer system 12 can connect to a server system 22 over a computer network 24. In the example shown, network 24 is the Internet and World Wide Web, but can be other types of networks in other embodiments (e.g., a local area network (LAN), wide area network, cell phone communication link, etc.). Server system 22 is a computer system that provides a store website 26 that is available to computer system 12 or any other computer system connecting to the server…the computer system 12 runs a purchase application 28 that provides information to the store website 26 so that the server 22 can know what hardware device(s) 14 are connected to the particular computer system 12. In a preferred embodiment, the purchase application 28 is included or incorporated in an operating system 29 running on the computer system 12, allowing any hardware device which the operating system can communicate with to be recognized and provided with the buying functionality described herein. With the information provided, the server 22 automatically determines one or more hardware devices of the computer system 12 and displays the appropriate components to that hardware device for the user to select.

	In the secondary prior art of record, Kang (US PG. Pub. 2011/0083076 A1) discloses in Sect. [0048], The host device 200 displays the UI content provided by the image forming apparatus 100 on a second display unit of the host device 200 through a second web browser. As illustrated in FIG. 1, two host devices 200-1 and 200-2 are connected to the image forming apparatus 100, but different numbers of host devices may be connected.

	In particular, the closest applied reference of Blanchard fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 16. Also, secondary prior art of Kang does not remedy the deficiencies required by claim 16 as follows:
	“- a connection to connect the second user interface with the controller and a wireless interface for exchanging data between the second user interface and the controller when the second user interface is not connected with the printer, said controller being programmed to:
* display a different information on at least the first user interface depending on whether the second user interface is connected or not with the printer.” since both Blanchard and Kang are silent regarding determining whether or not two or more printers are connected at a same time during the information data exchange and displaying the different set of print information on the basis of connection determination status as suggested by the claim. 
	
9.	Therefore, whether taken individually or in combination therof, the prior arts of Blanchard and Kang fails to explicitly teach the claimed limitation(s) as required by independent claims 16, 28 and 33.

10.	Independent claim 28 and 33 are essentially the same as Independent Claim 16 and refers to “A method” and “A printer” of Claim 16; and is therefore allowed for the same reasons as applied to Claim 16 above.

11.       It follows that claims 17-27 and 29-32 are then inherently allowable for depending on an allowable base claim.

12.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677